i          i        i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00458-CV

                                          Gabriel ESCOBAR,
                                               Appellant

                                                    v.

           Eluid BARRERA and Katherine Barrera, Individually and d/b/a Rancho Savanna,
                                         Appellees

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 06-08-44897-CV
                            Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 24, 2008

DISMISSED FOR WANT OF PROSECUTION

           On August 12, 2008, we notified appellant that the trial court clerk had filed a notification

of late clerk’s record, stating that the clerk’s record has not been filed because appellant has failed

to pay or make arrangements to pay the clerk’s fee for preparing the record and appellant is not

entitled to appeal without paying the fee. We, therefore, ordered appellant to provide written proof

to this court on or before August 22, 2008, that either (1) the clerk’s fee had been paid or
                                                                                      04-08-00458-CV

arrangements had been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without

paying the clerk’s fee. We warned that if appellant failed to respond within the time provided, this

appeal will be dismissed for want of prosecution. See TEX . R. APP . P. 37.3(b). As of this date,

appellant has failed to either comply with or respond to this order. Therefore, we dismiss the appeal.

See TEX . R. APP . P. 42.3(c). Costs of appeal are taxed against appellant.



                                                              PER CURIAM




                                                 -2-